Citation Nr: 0216569	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for heart disease, 
rheumatoid arthritis, beriberi, malaria, dysentery, 
malnutrition, helminthiasis, poor vision, fever, and 
diarrhea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
May 1942; he was in a no casualty status from May 1942 to 
July 1945 (during which he was involved in civilian pursuits, 
and not engaged in military activities); he had regular 
Philippine Army service from July 1945 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) which denied service 
connection for heart disease, rheumatoid arthritis, beriberi, 
malaria, dysentery, malnutrition, helminthiasis, poor vision, 
fever, and diarrhea.  

The Board notes that in February 2002, the RO denied service 
connection for colds, chills, edema, difficulty breathing, 
lumbar pain, swelling in the joints and legs, periodic 
numbness in the extremities, and defective hearing.  In 
October 2002, the veteran's representative submitted written 
argument regarding these issues, as well as the issues on 
appeal stemming from the March 2000 decision.  The claims 
addressed for the first time in the February 2002 decision 
are not currently in appellate status.  However, the Board 
finds that the October 2002 written argument is sufficient to 
constitute a Notice of Disagreement with the February 2002 
decision denying service connection for colds, chills, edema, 
difficulty breathing, lumbar pain, swelling in the joints and 
legs, numbness in the extremities, and defective hearing.  
The RO has not yet issued a Statement of the Case addressing 
these issues; according to the U.S. Court of Appeals for 
Veterans Claims (Court), a remand for this action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea were not clinically evident in service.

2.  The record contains no competent medical evidence showing 
that the veteran currently has any of these claimed 
conditions which are causally related to his active service 
or any incident therein.  


CONCLUSION OF LAW

Heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea were not incurred in or aggravated by service, 
nor may any of these disabilities be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letter dated in December 2001 that VA would help him obtain 
all relevant evidence, including records from Federal 
agencies.  (See also RO letters dated in February and August 
2000.)  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, the veteran's service medical records are on file.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  The veteran has provided no 
authorizations for medical evidence not already of record.  
38 U.S.C.A. § 5103A(b) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1) (2002).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2) (2002).  

Although the veteran has not been afforded a VA medical 
examination, the Board concludes that one is not necessary to 
decide this appeal.  38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

As set out in more detail below, the service medical records 
fail to establish that the veteran suffered "an event, 
injury or disease in service."  His service medical records 
are negative for notations of heart disease, rheumatoid 
arthritis, beriberi, malaria, dysentery, malnutrition, 
helminthiasis, poor vision, fever, and diarrhea.  His 
physical examination at discharge was entirely normal in all 
pertinent respects.  

Thus, since the record lacks credible evidence establishing 
service incurrence of the claimed disabilities in service, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of these conditions in service.  See Comments 
preceding Duty to Assist Regulations, 66 Fed. Reg. 45,626 
(2001) (as to medical opinion evidence, for instance, a 
doctor cannot link a current condition to an injury or 
disease in service unless that injury or disease is shown to 
have existed).

Moreover, the Board observes that the record currently 
contains absolutely no indication that the veteran currently 
has any heart disease, rheumatoid arthritis, beriberi, 
malaria, dysentery, malnutrition, helminthiasis, poor vision, 
fever, or diarrhea which is related to his military service.  
See 38 C.F.R. § 3.159(c)(4)(a) and Comments preceding Duty to 
Assist Regulations, 66 Fed. Reg. 45,626 (2001) (providing 
that the record need not definitively establish a nexus 
between the claimed disability and service; rather, "the 
mere indication of such a possible association based on all 
the information and evidence of record would dictate the 
necessity of a VA medical examination or opinion to clarify 
this evidentiary point.")  Based on the foregoing, the Board 
finds that a VA medical examination or opinion is not 
necessary to make a decision on the veteran's claims.  

Given the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claims.  As VA has fulfilled the duty to assist and notify, 
and as the change in law has no additional material effect on 
adjudication of these claims, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran's service medical records show that on physical 
examination in July 1945, it was determined that he had no 
musculoskeletal defects, endocrine disturbances, or eye 
abnormality.  His cardiovascular and nervous systems were 
normal.  A test of his vision revealed visual acuity of 
20/20, bilaterally.  

At his December 1945 military discharge medical examination, 
the veteran indicated that he was then suffering from no 
wound, injury, or disease whether or not incurred in the 
service.  On clinical evaluation, his cardiovascular system, 
endocrine system, and abdominal viscera were normal.  The 
examiner indicated that the veteran had no musculoskeletal 
defects, eye abnormality, or neurological diagnoses.  The 
lungs were clear, a chest X-ray was negative, and laboratory 
testing (including urinalysis and serology) was normal.  The 
veteran's uncorrected visual acuity was 20/20, and his blood 
pressure was a normal, 100/72.  

On a January 1946 Affidavit for Philippine Army Personnel, it 
was noted that the veteran incurred no wounds or illnesses in 
service.  

In October 1999, the veteran filed a claim for VA 
compensation benefits, stating that he had contracted several 
disabilities in service, such as malaria, colds, fever, 
chilling, rheumatoid arthritis, beriberi, dysentery, 
diarrhea, edema, and malnutrition.  He indicated that he 
experienced periodic relapses of numerous conditions, 
including heart disease, numbness of the extremities, 
swelling in the legs, rheumatoid arthritis, beriberi, 
difficulty breathing, lumbar pain, poor vision, and near 
deafness.  

In support of his claim, the veteran submitted private 
records showing treatment from December 1995 to April 2000 
for various conditions, such as typhoid fever, amebiasis, 
hypertension, headaches, and right-sided deafness.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including cardiovascular-renal 
disease and arthritis), become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  Certain 
tropical diseases, such as malaria and dysentery, are also 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
Id.  

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, certain diseases, 
including beriberi, chronic dysentery, helminthiasis, and 
malnutrition (including optic atrophy associated with 
malnutrition) shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
C.F.R. § 3.309(c) (2002).  In this case, however, service 
department records do not indicate that the veteran was a 
prisoner of war; thus, these provisions do not apply in this 
case.  In any event, as set forth below, the record contains 
no competent medical evidence showing that the veteran 
currently has any of the presumptive POW diseases.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits claimed under laws administered by VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (a claimant 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).  

III.  Analysis

The veteran has claimed entitlement to service connection for 
heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea.  He claims that such disabilities developed 
during his period of active military service.  

As set forth above, however, the veteran's service medical 
records are entirely negative as to any complaint or finding 
of heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea.  In fact, at the time of his December 1945 
discharge medical examination, his cardiovascular system, 
endocrine system, and abdominal viscera were normal and the 
examiner indicated that the veteran had no musculoskeletal 
defects, eye abnormalities, or neurological diagnoses.  The 
lungs were clear, a chest X-ray was negative, and laboratory 
testing (including urinalysis and serology) was normal.  
Finally, the veteran's uncorrected visual acuity was 20/20.  

The Board has considered the veteran's recent assertions to 
the effect that he experienced these disabilities in service 
and episodically thereafter.  However, the Board finds that 
the contemporaneous records are entitled to far more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  The negative 
clinical and documentary evidence in service and for many 
years thereafter is clearly more probative than the remote 
assertions of the veteran.  To summarize, the fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention that 
the veteran experienced these conditions in service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

The Board also observes that the record is silent for 
competent medical evidence showing that the veteran currently 
has heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea.  While hypertension was noted in recent medical 
records, there is no indication that such condition, first 
noted decades after his service separation, is causally 
related to his active service or any incident therein.  While 
the veteran has argued that his claimed disabilities had 
their inception in service, such opinion is clearly a matter 
for an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the other evidence of record 
which is negative for notations of the claimed disabilities 
in service or currently.  In the absence of competent, 
credible evidence of heart disease, rheumatoid arthritis, 
beriberi, malaria, dysentery, malnutrition, helminthiasis, 
poor vision, fever, and diarrhea in service, for many years 
thereafter, or of such conditions currently, the Board finds 
that service connection for these conditions is not 
warranted.  

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b) in reaching its decision, but finds that they avail 
the veteran of no benefit in this case.  Even assuming that 
the veteran is a combat veteran as defined by VA O.G.C. Prec. 
Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000), the Court has 
held that section 1154(b) does not provide a substitute for 
medical nexus evidence.  Kessel v. West, 13 Vet. App. 9 (en 
banc).  Moreover, absent competent medical evidence that the 
veteran currently has the claimed disabilities which are 
related to service, service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent proof of 
present disability there can be no valid claim).  

The Board recognizes that VA is statutorily required to 
resolve the benefit of the doubt in favor of a veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue, but 
that doctrine is inapplicable here as the preponderance of 
the evidence is against the veteran's claims.  Gilbert, 
supra.  


ORDER

Service connection for heart disease, rheumatoid arthritis, 
beriberi, malaria, dysentery, malnutrition, helminthiasis, 
poor vision, fever, and diarrhea is denied.  


REMAND

The Board notes that by February 2002 decision, the RO denied 
service connection for colds, chills, edema, difficulty 
breathing, lumbar pain, swelling in the joints and legs, 
periodic numbness in the extremities, and defective hearing.  
In October 2002, the veteran's representative submitted 
written arguments regarding these issues, which are 
sufficient to constitute a Notice of Disagreement.  The RO 
has not yet issued him a Statement of the Case addressing 
these issues; according to the Court, a remand for this 
action is now necessary.  Manlincon, supra.  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
service connection for colds, chills, 
edema, difficulty breathing, lumbar pain, 
swelling in the joints and legs, periodic 
numbness in the extremities, and 
defective hearing.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2002).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

